DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 18 August 2021. 
Claims 1-6 and 8-11 are currently pending and being examined. 

Drawings
The drawings were received on 18 August 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reijersen (US 2012/0060444).

In regards to Claim 1, Reijersen teaches a cylindrical bale-wrapping apparatus comprising:
a main frame (frame 4; Fig. 2) including a vehicle mounting apparatus (front end 6; “The front end 6 of the frame 4 is configured to be connected to a tractor” ¶[0036]);
a first sub-frame (wrapping table 15) adjustably mounted on the main frame and operable to move between a bale-loading position and a bale-wrapping position (“The wrapping table 15 is pivotable about pivot axis 15a between different positions. A hydraulic cylinder 20 is provided to pivot the wrapping table 15 between the different positions.” ¶[0043]);
a second sub-frame (wrapping means 16) comprising a bale support element, the second sub-frame (16) mounted on the main frame and operable to move between a transport position and a bale-wrapping position (“During wrapping the angle .alpha. will be in the range 5 to 45 degrees, preferably between 10 to 30 degrees.” ¶[0049]);
a wrapping table (wrapping table 15) associated with the first sub-frame, the wrapping table configured such that when the first sub-frame is in the bale-wrapping position a cylindrical bale rotates about a central axis of the cylindrical bale (“The wrapping device 3 comprises a wrapping table 15 which supports the bale 50 during wrapping and a wrapping means 16. The wrapping table is configured to rotate the supported bale 50 about its cylindrical axis during wrapping.” ¶[0042]);
a wrapping ring (ring 17) mounted on the second sub-frame, the wrapping ring including at least one roll support (two roll support devices 18) configured such that, (“The wrapping means 16 comprises a ring 17 supporting two roll support devices 18 each configured to support a roll of wrapping material 19. The ring 17 is movably supported by a number of rollers 21 mounted on a carrying structure 22. The ring 17 is rotatable during wrapping in order to move the rolls of wrapping material 19 about the bale 50 supported on the wrapping table 15. The carrying structure 22 is mounted under the ring 17.” ¶[0046]).

In regards to Claim 2, Reijersen teaches the cylindrical bale-wrapping apparatus according to claim 1, wherein at least a portion of the bale-support element is pivotable with respect to the second sub-frame (16)
 as the second sub-frame is moved between the transport position and the balewrapping position (“During wrapping the angle .alpha. will be in the range 5 to 45 degrees, preferably between 10 to 30 degrees.” ¶[0049]).

In regards to Claim 3, Reijersen teaches the cylindrical bale-wrapping apparatus according to claim 1, wherein the balewrapping apparatus further comprises first (carrying structure 22) and second side elements (24) connected between the main frame and the bale-support element (Fig. 4).

In regards to Claim 4, Reijersen teaches the cylindrical bale-wrapping apparatus according to claim 3, wherein the main frame, the second sub-frame, the bale-support (22 and 24 are mechanically linked to the frame).

In regards to Claim 5, Reijersen teaches the cylindrical bale-wrapping apparatus according to claim 1, wherein the bale-support element (16) is opposite the wrapping table when both the bale-support element and the wrapping table are in their respective bale-loading positions (16 is opposite of wrapping table; Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Reijersen (US 2012/0060444) in view of Okajima (JP 2002253042), reference made to the translation provided with the non-final.

In regards to Claim 6, Reijersen teaches the cylindrical bale-wrapping apparatus according to claim 1. 
Reijersen does not expressly teach the bale-support element is curved.
However, Okajima teaches the bale-support element (arm c; Fig. 13) is curved (see Fig. 13 showing arm c is curved).


In regards to Claim 8, Reijersen teaches the cylindrical bale-wrapping apparatus according to claim 1.
Reijersen does not expressly teach the bale-support element includes a plurality of rollers.
However, Okajima teaches the bale-support element (arm c) includes a plurality of rollers (arm rollers R3; Fig. 48).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Reijersen, by bale holding arm, as taught by Okajima, for holding the bale in position during loading and unloading from the wrapping table for controlled placement of the bale. 

In regards to Claim 9, Reijersen teaches the cylindrical bale-wrapping apparatus according to claim 8, wherein the plurality of rollers (Okajima: arm rollers R3) are free running (Okajima: ¶[0010]).

In regards to Claim 10, Reijersen teaches method of loading a cylindrical bale onto a cylindrical bale-wrapping apparatus comprising a main frame (4; Fig. 2) including a vehicle mounting apparatus (6; ¶[0036]), a first sub-frame (15) adjustably mounted on the main frame between a bale-loading position and a bale-wrapping position (“The wrapping table 15 is pivotable about pivot axis 15a between different positions. A hydraulic cylinder 20 is provided to pivot the wrapping table 15 between the different positions.” ¶[0043]), and a second sub-frame (16) adjustably mounted on the main frame between a transport position and a bale-wrapping position (“During wrapping the angle .alpha. will be in the range 5 to 45 degrees, preferably between 10 to 30 degrees.” ¶[0049]), a wrapping table (15) associated with the first sub-frame, the wrapping table configured such that when the first sub-frame is in the bale-wrapping position a cylindrical bale can rotate about a central axis of the cylindrical bale (“The wrapping device 3 comprises a wrapping table 15 which supports the bale 50 during wrapping and a wrapping means 16. The wrapping table is configured to rotate the supported bale 50 about its cylindrical axis during wrapping.” ¶[0042]), a wrapping ring (17) mounted on the second sub-frame, the wrapping ring including at least one roll support (18) and configured such that when the second sub-frame is in the wrapping position, the at least one roll support can rotate about the wrapping table and the second sub-frame (“The wrapping means 16 comprises a ring 17 supporting two roll support devices 18 each configured to support a roll of wrapping material 19. The ring 17 is movably supported by a number of rollers 21 mounted on a carrying structure 22. The ring 17 is rotatable during wrapping in order to move the rolls of wrapping material 19 about the bale 50 supported on the wrapping table 15. The carrying structure 22 is mounted under the ring 17.” ¶[0046]), in which the first sub-frame is in the bale-loading position and the second sub-frame is in the transport position (¶[0046]), and
causing the second sub-frame to move from the transport position to the bale-wrapping position adjacent a second side of the cylindrical bale (¶[0049]).
Reijersen does not expressly disclose a depending bale-support element and the method comprising: guiding the cylindrical bale-wrapping apparatus towards a first surface of the cylindrical bale deposited on the ground surface such that a surface of the wrapping table is adjacent the first surface of the cylindrical bale; and causing the first sub-frame to move from the bale-loading position to the bale-wrapping position to raise the cylindrical bale from the ground surface.
However, Okajima teaches a depending bale-support element (arm c; Fig. 13) and the method comprising:
guiding the cylindrical bale-wrapping apparatus towards a first surface of the cylindrical bale deposited on the ground surface such that a surface of the wrapping table (10) is adjacent the first surface of the cylindrical bale (see Fig. 15); and
causing the first sub-frame to move from the bale-loading position to the bale-wrapping position to raise the cylindrical bale from the ground surface (“the roll bale B to be wrapped is picked up from the field scene and mounted on the bail support 1.” ¶[0062]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Reijersen, by having the table capable of picking up a bale from the ground, as taught 

In regards to Claim 11, Reijersen and Okajima teaches the method according to claim 10, wherein movement of the first sub-frame between the bale-loading position and the bale-wrapping position causes the bale to be displaced within the second sub-frame (Reijersen: “The wrapping table 15 is pivotable about pivot axis 15a between different positions. A hydraulic cylinder 20 is provided to pivot the wrapping table 15 between the different positions.” ¶[0043]). 

Response to Arguments
Applicant's arguments filed 18 August 2021 have been fully considered but they are not persuasive.
Applicants argument: 
“In Reijersen, the frame structure 22 is connected to main frame 4 via pivot axis 23. Wrapping table 15 is pivoted about axis 15a (this appears to run through a portion of a frame connected to the main frame (via the L-shaped side limb). The wrapping ring 17 is supported from the carrying frame structure 22. Item 16 is the bale wrapping means, not a subframe, and there is no depending bale support element. Again, the element 22 is designed not to support the formed bale, but rather to avoid contact with the formed bale. The disclosure teaches away from element 22 being adapted to support the formed bale. As such, Reijersen fails to teach or disclose a second sub-frame comprising a bale support element, the second sub-frame adjustably mounted on the 
Examiners Response: 
Claim 1 recites “a second sub-frame comprising a bale support element”, which does not actually require it to actually support the bale directly and does not require additional or separate structure of the second sub-frame. It is read as an element because the claim does not require it to interact with the bale. Reijersen teaches a second sub-frame 16 that comprises an element and in combination with 15 the bale is supported within 16. 
Applicant’s arguments with respect to claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/KATIE L GERTH/Examiner, Art Unit 3731 
                                                                                                                                                                                                       /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731